Citation Nr: 1548082	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  09-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the thoracolumbar spine prior to September 19, 2013, in excess of 60 percent from September 19 to October 23, 2013, and in excess of 60 percent on and after December 1, 2013.

2.  Entitlement to a separate compensable rating for left lower extremity radiculopathy prior to May 11, 2010, a rating in excess of 10 percent from May 11, 2010, to April 16, 2014, and a compensable rating on and after April 17, 2014.  

3.  Entitlement to a separate compensable rating for right lower extremity radiculopathy prior to September 19, 2013, and a rating in excess of 20 percent on and after September 19, 2013.


REPRESENTATION

The Veteran (Appellant) represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to May 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision, which granted service connection for a back disability, evaluated as 20 percent disabling.  A separate 10 percent rating for left lower extremity radiculopathy was awarded effective May 11, 2010, in a June 2010 rating decision.  Increased ratings comprising a 60 percent as of September 19, 2013, a temporary total rating for surgical convalescence from October 24, 2013, and an increased rating of 60 percent assigned as of December 1, 2013, in a May 2014 rating decision.  The May 2014 rating decision also awarded a separate rating for right lower extremity radiculopathy was awarded as of September 19, 2013, and the left lower extremity radiculopathy rating was reduced to non-compensable as of April 17, 2014.  The issue has been recharacterized to reflect this award.  

The Veteran testified before the undersigned Acting Veterans Law Judge.  See November 2010 Board Hearing (Hrg.) Transcript (Tr.).  This case was remanded in April 2011 and returns for appellate consideration.

In April 2011, the Board also denied the issue of entitlement to an effective date earlier than July 31, 2006, for service connection for DJD of the thoracic spine in April 2011.  The Veteran did not appeal to the U.S. Court of Appeals for Veterans Claims, nor has she moved for reconsideration or revision of that denial.  The issue is no longer before the Board.

The Board notes that the RO completed the actions ordered by April 2011 remand, issued a May 2012 supplemental statement of the case, and recertified the appeal to the Board in June 2012.  Thereafter, the Veteran filed a duplicate claim for an increased rating for her back disability.  The RO conducted development and issued the May 2014 rating decision.  Although a significant amount of additional evidence relevant to this appeal was associated with the claims file after the last supplemental statement of the case, the Board concludes that there is no prejudice to the Veteran in proceeding to a decision because the issuance of the May 2014 rating decision substantially complies with the due process requirement of RO consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board must also clarify the Veteran's representative.  The Veteran had been represented by the Disabled American Veterans (DAV) at the time of the April 2011 remand.  After the RO recertified the appeal to the Board, the Veteran submitted a new VA Form 21-22, appointing the American Legion (AL) as her representative, which was received by the RO on September 19, 2013.  The AL filed a statement the next day to the effect that the organization was withdrawing as representative because the Veteran had an appeal pending at the Board with DAV as representative.  A January 2014 statement from the Veteran indicates that she had submitted another VA Form 21-22 in October 2013, this one appointing the Oklahoma Department of Veterans Affairs as her representative.  This document does not appear in the claims file.  The Board sent a March 2015 letter asking the Veteran to clarify her representation.  In response, the Veteran submitted another VA Form 21-22 in favor of the AL, but not validly executed because it was not co-signed by the AL.

According to the Board's Rules of Practice, an appellant has 90 days from the certification of an appeal to the Board to change representation for any reason.  38 C.F.R. § 20.1304(a) (2015).  If a change in representation is requested more than 90 days after certification, the appellant must show good cause for the change.  38 C.F.R. § 20.1304(b) (2015).  The September 2013 VA Form 21-22 was received approximately 15 months after certification.  The Veteran provided no cause for her change in representation.  Accordingly, the Board concludes that DAV is the Veteran's representative for the purpose of this decision.  Id.; see also Perez v. Shinseki, 25 Vet. App. 190, 194-95 (2012).  The DAV has submitted an informal hearing presentation for this appeal.  Thus, the Board considers due process satisfied.


FINDINGS OF FACT

1.  From July 2006 to September 18, 2013, the Veteran's forward flexion was greater than 30 degrees even accounting for pain, flare-ups, weakness, fatigability, and incoordination, and did not require at least 4 weeks of physician prescribed bed-rest in any twelve month period. 

2.  For the periods from September 19 to October 23, 2013, and on and after December 1, 2013, the Veteran's DJD and DDD of the thoracolumbar spine was not productive of ankylosis of the entire spine.

3.  From July 2006 thru May 10, 2010, the Veteran's DJD and DDD of the thoracolumbar spine was not productive of associated objective neurological abnormalities.

4.  From May 11, 2010, to September 18, 2013, the Veteran's DJD and DDD of the thoracolumbar spine was not productive of neurological abnormalities other than radicular nerve irritation of the left lower extremity.

5.  From May 11, 2010, to September 18, 2013, the Veteran's radicular nerve irritation of the left lower extremity was productive of no more than mild incomplete paralysis of the sciatic nerve.

6.  From September 19, 2013, to April 16, 2014, the Veteran's radicular nerve irritation of the left lower extremity was productive of no more than mild incomplete paralysis of the sciatic nerve.

7.  On and after April 17, 2014, the Veteran's radiculopathy of the left lower extremity was not productive of at least slight incomplete paralysis of the sciatic nerve.

8.  For the periods from September 19, 2013, the Veteran's radiculopathy of the right lower extremity was productive of no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  From July 2006 to September 18, 2013, the criteria for an initial evaluation greater than 20 percent for DJD and DDD of the thoracolumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2015).

2.  From September 19 to October 23, 2013, the criteria for an initial evaluation greater than 60 percent for DJD and DDD of the thoracolumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, DCs 5242, 5243.

3.  On and after December 1, 2013, the criteria for an initial evaluation greater than 60 percent for DJD and DDD of the thoracolumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, DCs 5242, 5243.

4.  From July 2006 to May 11, 2010, the criteria for separate compensable evaluations for objective neurological abnormalities associated with DJD and DDD of the thoracolumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, DCs 8510-8730 (2015).

5.  From May 11, 2010, to April 16, 2014, the criteria for an initial evaluation greater than 10 percent for radicular nerve irritation of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, DC 8520 (2015).

6.  On and after April 17, 2014, the criteria for an initial compensable evaluation for radicular nerve irritation of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, DC 8520.

7.  From May 11, 2010, to September 18, 2013, the criteria for separate compensable evaluations for objective neurological abnormalities, other than of the left lower extremity, associated with DJD and DDD of the thoracolumbar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, DC 8520.

8.  From September 19, 2013, the criteria for an initial evaluation greater than 20 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's appeal for increased initial ratings.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

An August 2006 letter fully satisfied the duty to notify provisions, including notice of the degree of disability prior to initial adjudication of the Veteran's claim in May 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Veteran was also provided an opportunity to set forth her contentions at a Board hearing conducted in November 2010.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Additionally, as noted above, the Board remanded this appeal, for development of evidence to assist the Veteran with her appeal.  Notably, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the appeal.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a veteran.  38 U.S.C.A. § 5103A(a); 38 C.F.R. §§ 3.326, 3.327(a).  

The RO provided the Veteran appropriate VA examinations in 2008, 2010, 2011, and 2014.  The examination reports provide sufficient evidence to apply the ratings schedule throughout the lengthy claim period and to determine that the schedular rating are adequate to rate each disability.  Moreover, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, Reynolds ACH, and private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the 2014 VA examination findings.  There is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since she was last examined.  The examination in this case is an adequate basis on which to adjudicate the claim.

The Board remanded this case in April 2011.  The Board directed that the AOJ ask the Veteran to identify all treatment providers for the period beginning in 2008 to obtain any outstanding treatment records for that time and to provide the Veteran with a new VA examination.  A June 2011 letter made the information request.  The Veteran responded, indicating VA, Reynolds ACH, and private health providers had relevant records.  These records were obtained.  The Veteran also underwent May 2011 and April 2014 VA examinations.  The Board finds that there was substantial compliance with the April 2011 remand directives.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Disability Ratings

The Veteran contends that she is entitled to initial ratings in excess of those assigned for her DJD and DDD of the thoracolumbar spine with associated objective neurological abnormalities.  For the reasons that follow, the Board concludes that increased initial ratings are not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  Although the RO has already staged the ratings in this appeal, the Board will consider whether further stages are warranted.

A. Thoracolumbar DJD and DDD

Disabilities of the spine, excepting degenerative disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5235-5243.  In relevant part under the Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235 to 5243, Note (2).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate DC.  Id., at Note (1).  

During the pendency of the appeal, the RO recharacterized the Veteran's service-connected disability to include DDD.  DDD, also called intervertebral disc syndrome, may also be rated based on alternative criteria.  A 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2015).  The 60 percent rating assigned as of September 19, 2013, is equivalent to this maximum rating.  A higher rating is only available for the period prior to that date.  

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  She reported that she was prescribed six weeks of bed rest in 2006 at a January 2008 VA examination.  Review of the Veteran's treatment records from Reynolds Army Community Hospital (ACH) shows that she was instead prescribed physical therapy in 2006.  The Board finds the contemporaneous record to be more credible and probative than her statement during an examination as it was completed by a medical provider in the course of giving treatment.  Moreover, a 2010 letter from a physician indicated two weeks prescribed bedrest from September 23 to October 4, 2010.  The Veteran also reported this at a May 2011 VA examination.  The two weeks bedrest is not sufficient to warrant a rating in excess of 20 percent under DC 5243.  There being no other prescribed bedrest, the Board concludes that a higher rating is not warranted for incapacitating episodes prior to September 19, 2013.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

1. Prior to September 19, 2013

The Veteran was evaluated at Reynolds ACH in June 2006, just prior to the effective date of service connection in July 2006.  At that time, the Veteran had low back pain, worse with coughing or sneezing.  She denied pain radiating to her legs.  There was muscle spasm bilaterally.  Spine pain was elicited by motion.  She had pain in standing flexion and extension maneuvers.  The lumbosacral spine motion was abnormal and the Veteran had an abnormal posture.  A July 2006 follow-up evaluation contained similar findings.  

At a July 2006 visit to a private hospital, the Veteran complained of back and radiating pain.  She rated her pain at 9 out of 10, although the attending physician indicated that she was in mild distress.  

The Veteran attended physical therapy for back pain from July to September 2006.  An initial evaluation in July 2006 indicates that she had pain, muscle spasms, decreased range of motion, soft-tissue joint restrictions and altered posture.  Lumbar lordosis was normal and there was no lateral shifting of the spine.  Her functional impairment was given as having the ability to perform all movements, such as transferring to and from a car, ambulation, and bed mobility, but with difficulty.  A December 2006 discharge summary indicates that she had therapeutic exercises to increase range of motion, flexibility, and strength.  Her response to treatment showed increased truncal mobility and decreased muscle guarding in the spine.  She was able to ambulate longer distances with decreased pain in the low back and performed exercises with minimal discomfort.  The therapist indicated that the Veteran had responded well to treatment with increased function.  

The Veteran was seen for regular care at Reynolds ACH in 2007.  In May, she called in complaining that she had back pain so severe she could barely walk.  She could not be seen by her preferred physician and went to an emergency room instead.  In September, she had tenderness to palpation and increased muscle tone in the paraspinal muscles of the thoracolumbar spine.  In October, she was seen after being in a motor vehicle accident.  She had reduced rotation with increased tone and pain in the paraspinal muscles.  No measurement of the reduced range of motion was recorded.  In November, she was noted to be in physical therapy and to have some muscle spasm.  In December, she complained of back pain with activity and prolonged inactivity.  On exam, she was found to have continued tenderness to palpation and increased tone, but normal range of motion.

At a January 2008 VA examination, the Veteran reported pain which was occasionally present.  She indicated that, when pain is present, she cannot move because of the pain.  She reported using a TENS unit, but had stopped taking medications for pain.  She reported that her flare-ups happened at least twice a week, lasting from a few hours to almost a whole day and that she had moderate limitation of motion and functional impairment during those episodes.  She walked unaided.  On physical examination, the Veteran had a normal gait and posture.  There was evidence of scoliosis, but there was symmetry and rhythm in spinal motion and her position of head was symmetrical in appearance.  She had pain on thumping of the spinous processes of the whole spine and evidence of painful motion of the lumbosacral spine.  There was no evidence of spasm or weakness.  There were no postural abnormalities.  Her forward flexion was to 60 degrees with pain starting at around 35 degrees.  Extension was to 25 degrees with pain starting at 20 degrees.  Right and left lateral rotation and right and left lateral flexion were to 25 degrees with pain starting at 20 degrees.  Repetitive use caused her range of motion to decrease by about 5 degrees more due to pain, rather than weakness, fatigue, lack of endurance, or incoordination.  

The Veteran returned for a follow-up visit to Reynolds ACH in March 2008 complaining of back pain.  She reported a flare of back pain in the previous three weeks.  On exam, her range of motion was limited secondary to pain but was not measured.  A straight leg raise was positive.  Her gait was antalgic.  

A March 2008 private treatment note indicates the Veteran complained of radiating pain into her right leg that kept her from sleeping at night.  Her gait was antalgic, but on exam, her musculoskeletal system was otherwise normal.  She was given a trigger point injection with minimal pain afterward.  

A June 2008 Reynolds ACH note indicates that the Veteran's spine was reexamined and her thoracolumbar spine showed no abnormalities.  Her gait and stance were normal.  A second June 2008 note shows that the Veteran was seen for low and upper back pain and her diagnosis was given as "neuritis lumbar" although no physical findings were included.  

A June 2008 VA neurological clinic visit note indicates that the Veteran was able to tiptoe, heel, and tandem walk.  Her muscle tone was normal.  

The Veteran's September 2007 to March 2008 treatment records from a private doctor, M.R., show generally back pain with diffuse tenderness of the right paravertebral area from the cervical to lumbar region.  

The Veteran was seen in at Reynolds ACH in April 2009 complaining of excruciating pain.  On physical examination, the thoracolumbar spine exhibited spasms.  The diagnosis was fibromyalgia and her medication was changed.  The Veteran was referred to physical therapy in June 2009 for fibromyalgia.  

While her appeal was pending, the Veteran submitted a new claim for an increased rating in July 2009.  In a statement dated in June 2009, the Veteran reported many symptoms from disorders not within the scope of this appeal, including cervical spine arthritis, fibromyalgia, left arm symptoms, knee pain, depression, and headaches.  She provided relevant reports of back pain, radiating into her left leg, difficulty walking on stairs, a need to get up and move frequently during the day to prevent stiffness, and an inability to stand straight without muscle spasms.  She reported that these reduced her ability to complete everyday chores around the house and to interact with her family and friends. 

The Veteran's spouse submitted a June 2009 statement to the effect that he had observed the Veteran's health diminish over the preceding year.  He indicated that he had helped her get out of bed to use the bathroom on several occasions, that there were times she could not bend over to wash her face or brush her teeth, and that her church attendance had declined.

An undated lay statement from K.M., received by VA in July 2009 indicates that the Veteran is almost constant pain which is visible in her expressions and movements.  The Veteran was described as irritable and distant due to lack of sleep, constant pain, and strong medication.  

A June 2009 VA treatment note indicates that the Veteran was seen complaining of back pain and occasional inability to get out of bed and off the toilet without assistance.  She reported that she had been seen at Reynolds ACH where chiropractic care had been suggested.  

At a May 2010 VA examination, the Veteran reported an increase in pain level, with the addition of pain that radiated down her left leg.  She stated that the pain was constant, worsening with prolonged sitting, standing, and walking.  The Veteran had intermittent radiating pain in the left lower extremity with associated numbness and tingling in that extremity.  The pain radiated into both buttock areas.  The Veteran reported that medication enabled her to function and go to work, but did not completely relieve her pain.  She also reported that she used a massage unit in her work chair and that, although she could ride in a car, she needed to stand up and walk after about an hour.  She reported flare-ups of back pain which occurred approximately one time a month, lasting for three to four days.  The flare-ups were usually precipitated by prolonged sitting, standing, or some type of increased movement, such as playing with her grandchild.  During a flare-up, the Veteran reported needing additional assistance getting out of bed and toileting.  She walked unaided, though used railing along walls for support.  During her flare-ups, the Veteran reported symptoms of stiffness, fatigue, spasms, decreased motion, numbness, and paresthesias of the left lower extremity.  She described her usual occupation as a training technician, which required she sit at a computer all day, and that she was not functionally limited and was able to carry out all the tasks for her job.  On examination, she had forward flexion to 45 degrees, with pain beginning at 40 degrees.  The Veteran had 20 degrees of extension, 20 degrees of right lateral flexion, 25 degrees of left lateral flexion, and bilateral lateral rotation to 20 degrees.  She had pain at 15 degrees of extension, 15 degrees of right lateral flexion, 20 degrees of left lateral flexion, and 20 degrees of bilateral lateral rotation.  Pain was evidence during the examination by the Veteran's report, facial grimacing, and guarding of the spine.  There was no change in function with repetitious testing.  

The Veteran's testimony before the undersigned mostly concerned pain.  November 2010 Board Hrg. Tr. at 8-14.  She indicated that she had flare-ups of pain where she could not work or get out of bed.  Id. at 8.  At those times, her husband had to assist her getting out of bed and using the bathroom.  She testified that she stopped doing chores around the house and hired someone for that work.  Id. at 8-9.  She also testified that she rode in a cart to grocery shop with her daughter's assistance putting things into the cart.  Id.  She was slower at work, no longer went out for activities, and could no longer get into a bathtub.  Id.  She reported that she had used almost all of her leave from work due to pain and doctor's appointments.  Id. at 14.  

In June 2010, the Veteran was approved to participate in physical therapy for her fibromyalgia.  She went to two sessions and then quit because it hurt too much.  

At a May 2011 VA examination, the Veteran had forward flexion to 45 degrees with pain beginning at 40 degrees.  She also had extension to 20 degrees, with pain beginning at 15 degrees.  Lateral flexion was to 20 degrees with pain at the end of the range bilaterally.  Lateral rotation was to 25 degrees with pain at the end of the range bilaterally.  Pain was evidence during the examination by patient report, facial grimacing, and guarding of the spine.  There was no additional limitation of motion with repetition of the ranges of motion.  The Veteran's reports of her functional limitations were largely repetitive of those at the May 2010 VA examination.  In addition, the Veteran reported using 201 hours of sick and annual leave and that she received a poor evaluation for the first time from her supervisor.  She reported that she missed a family trip for Thanksgiving because she could not tolerate the car trip.  

As to the Veteran's report that she could not tolerate long car rides, a June 2011 Reynolds ACH treatment note indicates that there was no medical reason why the Veteran could not make a road trip, with appropriate breaks.  The reason for the pain was not her lumbar spine disability, but her fibromyalgia.  

The Board finds that a rating in excess of 20 percent is not warranted for the period prior to September 19, 2013.  First, the range of motion results from the medical evidence do not meet the schedular criteria for either ankylosis or forward flexion limited to no more than 30 degrees even considering the point at which objective evidence of pain began.  Second, the Veteran's primary complaints center around either constant pain, which would have been present during her VA examinations, or on flare-ups.  As reported by the Veteran, the flare-ups were present one time a month for three to four days.  Under the assumption that an average month includes 21 work days, excluding weekends and Federal holidays, the Veteran has reported flare-ups that last, at most, 15 to 20 percent of the work days of any given month, consistent with a 20 percent rating.  Moreover, the Veteran reported at her 2010 VA examination that she was able to perform all tasks related to her occupation.  Her November 2010 testimony was that she was using "almost" all of her regularly accrued leave for pain problems.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  The time loss from work of approximately 20 percent due to flare-ups in conjunction with the ability to perform job-related tasks when not in a flare-up indicates that the Veteran's overall disability picture is approximately equivalent to a 20 percent functional impairment.  As such, the Board finds that the Veteran's assigned rating anticipates and compensates the functional impairment caused by flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

The Board has considered the possibility of staged ratings within the period prior to September 19, 2013.  The Board, however, concludes that the criteria for a rating in excess of 20 percent have not been met for a portion of that time period.  Accordingly, further staged ratings are inapplicable. 

2. From September 19 to October 23, 2013, and from December 1, 2013.  

As discussed, a rating in excess of 60 percent for thoracolumbar spine disabilities requires ankylosis of the entire spine.  This rating exceeds the maximum assignable rating for limitation of motion.  Discussion of 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca and Mitchell factors is moot.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  This rating is also the maximum available under DC 5243.  Further discussion of that DC is also moot.  Finally, the evidence does not show and the Veteran does not argue that her entire spine is ankylosed or has been ankylosed for any portion of these periods.  Thus, the criteria for a rating in excess of 60 percent are not met.  The Board has also considered the possibility of staged ratings.  The Board, however, concludes that ankylosis has not been shown for any portion of the period on and after September 19, 2013.  Thus, the criteria for a rating in excess of 60 percent have not been met for any portion of these periods.  Accordingly, additional staged ratings are inapplicable.  

B. Neurological Abnormalities

The RO awarded separate ratings for objective neurological abnormalities associated with the Veteran's thoracolumbar DJD affecting each lower extremity.  See 38 C.F.R. § 4.71a, General Ratings Formula for Diseases and Injuries of the Spine, Note (1); see also 38 C.F.R. §§ 4.120-4.124a.  Specifically, the RO assigned a 10 percent rating for radicular nerve root irritation of the left lower extremity, effective May 11, 2010, and a noncompensable rating, effective April 17, 2014.  The RO also assigned a 20 percent rating for radiculopathy of the right lower extremity for the periods from September 19 to October 23, 2013, and on and after December 1, 2013.  In assigning these ratings, the RO used the criteria of DC 8520. 

Initially, the Board observes that there are three possible neurological abnormalities apart from the lower extremity disorders rated by the RO.  

First, the Veteran submitted a September 2012 statement in support of her claim reporting that, on or about July 1, she began having bad migraines everyday culminating with an episode in which her right leg was dragging and her speech slurred.  She reported that she was evaluated for a stroke and had memory loss, speech, and spelling problems.  By the time of the statement, she had recovered her walking ability.  The RO denied entitlement to service connection for a stroke in a July 2013 rating decision.  She filed another statement, received on September 19, 2013, that she had a stroke, which doctors told her was due to her sciatica.  

The medical evidence does not show that these complaints are associated with the service-connected spinal disorder or associated objective neurological abnormalities.  A June 2012 Reynolds ACH treatment note indicates that the Veteran was complaining of right side dragging, without reference to the daily migraines.  July 2012 treatment notes show that she reported a two week history of severe, daily migraines on July 29.  She also complained of speech and memory problems.  Following brain MRIs, she was provided a neurological referral.  An August 8, 2012, neurology referral note indicates that the motor power was 5/5, sensation was equal to pinprick and deep tendon reflexes 2+ in all extremities.  The Veteran's gait had normal step-size, arm swing, and balance.  She favored her right leg.  The Veteran was diagnosed with a small lesion in the left hemisphere of the pons, right trochanteric bursitis, and right piriformis muscle syndrome, none of which are service connected.  There is no indication that the lumbar spine DJD or DDD or a neurological disorder associated with lumbar spine DJD or DDD was responsible for any of the reported symptoms.

The Board finds that the signs and symptoms of June to August 2012 are not in anyway related to lumbar spine DJD or DDD or an associated neurological disorder.  The Board acknowledges that the Veteran is competent to report what she has been told by a doctor; however, the medical evidence does not verify her statements.  Instead, her sciatica is not mentioned at all.  Given the medical assessments are the ultimate source of the Veteran's contention, that her statements are second hand, and that the documented medical assessments differ significantly from her statements, the Board assigns greater probative value to the medical documents and finds that the preponderance of the evidence shows that these additional neurological symptoms from June to August 2012 are not the result of a neurological abnormality associated with lumbar spine DJD and DDD.  As a result, the Board will not rate these symptoms.

Additionally, the Veteran testified that her left arm was most affected by her back, with the whole left side also affected by her back.  November 2010 Board Hrg. Tr. at 10.  The Board notes that the Veteran's VA, private, and Reynolds ACH treatment records do not contain findings of neurological abnormalities affecting the left arm related to the back.  Instead, there are findings of fibromyalgia related symptoms affecting both arms.  The Veteran was denied entitlement to service connection for fibromyalgia and did not appeal.  The Board finds these complaints are outside the scope of the disability on appeal.  

Finally, the Veteran testified before the undersigned in November 2010 that she had bladder problems.  November 2010 Board Hrg. Tr. at 14.  She also stated that the problem was "because I also suffer migraines."  Id.  Similarly, a January 2012 Reynolds ACH treatment note also indicates that the Veteran was having difficulty with ongoing stress/urge incontinence.  The physician indicated that an infection would be ruled out.  The complaint does not reappear in the treatment notes or in the active problem list.  The remaining medical evidence, including a May 2011 VA examination report, indicates that the Veteran does not have incontinence related to her spine condition.  In light of the lack of association between the incontinence and the spinal condition from either the medical or lay evidence, the Board finds that the preponderance of the evidence is against such a relationship.  The Board will not rate that symptom below.  In sum, the Board finds that there is no objective neurological abnormality associated with the lumbar spine DJD and DDD apart from the lower extremity radiculopathy and nerve root irritation.

The specific nerves involved causing lower extremity neurologic symptoms were identified as the sciatic nerves at an April 2014 QTC examination.  In evaluating the Veteran's lower extremities, the Board will apply the criteria of DC 8520, which rates sciatic nerve paralysis.  See 38 C.F.R. § 4.124a.  

For the sciatic nerve, ratings are warranted for incomplete paralysis whether mild (10 percent evaluation), moderate (20 percent), moderately severe (40 percent), or severe with marked muscular atrophy (60 percent).  Id.  An 80 percent evaluation requires complete paralysis of the sciatic nerve.  Id.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Id.  Neuritis and neuralgia of the sciatic nerve are rated under DCs 8620 and 8720, using the same criteria.  Id.  In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Regulations provide that ratings for peripheral neurological disorders are to be assigned based the relative impairment of motor function, trophic changes, or sensory disturbance.  38 C.F.R. § 4.120.  Consideration is also given for loss of reflexes and pain.  See 38 C.F.R. §§ 4.123, 4.124.  The Board notes that the Veteran consistently reported pain, including pain radiating into the legs, at various times during this appeal.  Pain, including radiating pain, is expressly contemplated in the General Ratings Formula for the spine discussed above.  Including pain in the neurological rating without objective findings would result in pyramiding.

At the outset, the Board has reviewed the Veteran's extensive file and can find no evidence of complete paralysis or trophic changes associated with the neurological abnormalities of either lower extremity.  The Veteran has maintained the ability to move her lower extremities voluntarily, including active movement in the muscles below the knees, and walk independently throughout the appeal period.  As a result, neither 80 nor 60 percent ratings are warranted for either lower extremity.  38 C.F.R. § 4.124a, DC 8520.  The Board will address the evidence regarding whether the Veteran has neurological impairment amounting to mild, moderate, or moderately severe incomplete paralysis for either lower extremity based on the time periods established by the RO's awards of staged ratings.  

1. Prior to May 11, 2010

The Board notes that 2008 treatment notes from Reynolds ACH shows a diagnosis of lumbar neuritis, though no physical findings pertaining to the diagnosis accompany its occasional inclusion in the record.  Records from the Reynolds ACH and VA through this period do not include any assessments of neurological functioning that include objective abnormalities and the lumbar neuritis diagnosis.  

The Board finds that the preponderance of the evidence does not demonstrate objective neurological abnormality resulting in impaired motor function prior to May 11, 2010.  

The records from Reynolds ACH do not reflect impaired motor function.  June and July 2006 Reynolds ACH notes indicate that dysfunction was not found on motor examination.  A July 2006 physical therapy assessment indicates that the Veteran had a negative Lasegue test below 70 degrees, which indicates that there was not a dural/nerve root restriction or SI lesion.  The Veteran began physical therapy for low back pain in 2006.  A July 20, 2006, MRI of the low back was interpreted to show no significant central spinal canal or neuroforaminal stenosis at any level of the lumbar spine.  At a primary care visit on July 28, 2006, the neurological findings were non focal.  She was seen at Reynolds ACH in October 2007 following a motor vehicle accident.  She had no motor deficits.  Reynolds ACH notes from December 2007, March and June 2008 also indicate no dysfunction on motor exam.  The Veteran also underwent physical therapy in 2009, but this was for fibromyalgia.  

VA treatment records and examination reports also do not reflect impaired motor function.  At February 2006, February 2007, April 2007, and March 2007 VA neurology consultations and November 2007, June 2008, September 2008, January 2009 VA neurology clinic visits, the Veteran had 5/5 muscle strength throughout the lower extremities.  Her gait, tandem, tip-toe, and heel-walking were within normal limits.  At an October 2006 QTC examination for migraine headaches, the Veteran's motor function of the lower extremities was within normal limits.  At the January 2008 VA examination, her gait was normal, and her motor strength was 5/5 in all lower muscle groups.  

Finally, a March 2008 private treatment note indicates the Veteran complained of radiating pain into her right leg that kept her from sleeping at night.  She had an antalgic gait and lumbar spinal tenderness on exam.  Her musculoskeletal exam was otherwise normal.  Her neurological examination was entirely normal.

The Board finds that there was no impaired motor function prior to May 11, 2010.  Although there is a single note indicating an antalgic gait, the contemporaneous objective neurological examination results are normal.  The remaining, and extensive, evidence shows normal motor function throughout this period.  Whatever the cause of the antalgic gait, the evidence does not support a finding that it resulted from objective neurological abnormalities.  The Board turns to consider sensory disturbance.

The Veteran's Reynolds ACH treatment records do not established sensory disturbance for this period.  June and July 2006 notes indicate that no sensory abnormalities were noted on examination.  The Veteran was seen in January 2010 complaining of tingling in all her extremities.  No sensory abnormalities were noted at the time.  A February 2010 nerve conduction study was normal with no electrodiagnostic evidence of focal nerve entrapment in the extremities.  The Veteran was seen again in May 2010 complaining of worsening back pain and radiation in to the left lower extremity.  A June 2010 EMG was normal with no electrodiagnostic evidence for lumbar radiculopathy or plexopathy of the left lower extremity.

The Veteran's VA treatment records do not contain objective neurological abnormalities related to sensation prior to May 2010.  At February 2006, February 2007, March 2007, and April 2007 VA neurology consultations, the Veteran's sensation to pinprick, vibration, and temperature were within normal limits.  She was able to maintain an upright position on Romberg's test.  At February 2007, March 2007, April 2007, November 2007, June 2008, and January 2009 VA neurology clinic visits, her sensory function was intact and symmetrical.  At an October 2006 QTC examination for migraine headaches, the Veteran's sensory function of the lower extremities was within normal limits.  At the January 2008 and May 2010 VA examinations, her sensations were intact.

The Veteran's treatment records from a private doctor, M.R., show generally normal sensory function in September 2007 and January, February, and March 2008.  A March 2008 note indicates the Veteran complained of radiating pain into her right leg that kept her from sleeping at night.  Her sensory exam was normal to pain, touch, and proprioception.

In sum, the preponderance of the evidence does not demonstrate sensory disturbance in the period prior to May 11, 2010.  As mentioned, the General Ratings Formula for spinal disabilities includes radiating pain.  Thus, the Board has excluded it from consideration here to prevent pyramiding.  The Veteran's complaint of tingling in her extremities in January 2010 could have represented a sensory impairment; however, the Board finds that it is not for two reasons.  First, the objective findings were normal.  Second, the tingling sensation was in all extremities, when only the lower extremities are involved in the service-connected disabilities at issue in this case.  Whatever the tingling represented, there was no objective neurological abnormality associated with it.  In sum, the Board finds that the Veteran did not have objective sensory disturbance prior to May 11, 2010.  The Board turns to consider reflex loss.  

The evidence shows that the Veteran's reflexes were intermittently impaired during the period prior to May 11, 2010, but that there was no associated functional impairment.  

The Veteran's VA treatment records show that her reflexes were evaluated at 2+ at the knee and ankle levels bilaterally at February 2006, February 2007, and March 2007 VA neurology consultations, an October 2006 QTC examination for migraine headaches, and November 2007, June 2008, September 2008, and January 2009 VA neurology clinic visits.  At the January 2008 VA examination, her reflexes were intact.  

The Veteran's Reynolds ACH treatment records show reflexes were 2+ at a June 2006 visit, but absent at the knee level and 1 at the ankle level in July 2006.  Her reflexes were noted to be 1+ at a September 2007 primary care visit.  She was seen in October 2007 following a motor vehicle accident.  Her reflexes were absent at the knee level, and 1+ at the ankles.  By December 2007, her reflexes were normal.  In March 2008, her reflexes were 1+ in the lower extremities.  In June 2008, her reflexes were normal.

The Veteran's treatment records from a private doctor, M.R., show generally normal reflexes in September 2007 and January, February, and March 2008.

Although there is some intermittent, objective evidence of reflex loss prior to May 11, 2010, these findings were not accompanied by specific diagnoses of neurological disorders.  Moreover, these findings were also not accompanied by any indication that the reflex loss had resulted in functional impairment.  Indeed, to the extent recorded, her gait was normal at each evaluation except for March 2008.  The March 2008 gait abnormality was, however, accompanied by normal reflex findings.  The Board finds that, whatever reflex loss existed prior to May 11, 2010, there was no resulting functional impairment of the lower extremities.  

In light of the foregoing, the Board concludes that the criteria for assignment of a separate compensable rating for objective neurological abnormalities have not been met.  The peripheral nerves are primarily rated based on motor impairment, sensory disturbance, and organic changes, which are not present in this period.  The Veteran's reflex loss, intermittently present, has not been associated with any functional impairment by the Veteran, other lay witnesses, or in the medical evidence.  As a result, the Board finds that, whatever neurological abnormalities that were present in this period, they were not analogous to at least "slight" impairment under DC 8520.  

The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have not been met for any portion of this period.  Accordingly, additional staged ratings are inapplicable.  

2. From May 11, 2010, to September 18, 2013

As noted in the Introduction, the RO awarded a separate compensable rating for left lower extremity radiculopathy effective May 11, 2010.  The Veteran has not been awarded a separate compensable rating for the right lower extremity in this period.  

The evidence shows that the Veteran had gait impairment, but not other motor function impairment, between May 11, 2010, and September 18, 2013.  Motor function was intact, with 5/5 strength in both lower extremities at the May 2010 and May 2011 VA examinations, although the examiners noted a limp of the left lower extremity.  The August 2012 private neurological evaluation and July and December 2012 Reynolds ACH treatment visits contained normal motor function findings.  Her gait was also found to be normal.  

Sensation was intact to vibration, temperature, and light touch at the May 2010 and May 2011 VA examinations.  Sensory examinations were normal at the August 2012 private neurological evaluation and July and December 2012 Reynolds ACH treatment visits.

The Veteran's reflexes were intermittently impaired during this period.  At the May 2010 VA examination, the Veteran's reflexes were 1+ at the knee and ankle levels bilaterally.  At the May 2011 VA examination, her reflexes were 1+ at the knees but 2+ at the ankles.  Reflexes were normal at the August 2012 private neurological evaluation and July and December 2012 Reynolds ACH treatment visits.

As discussed, the Veteran's November 2010 hearing testimony indicates she had numbness affecting her left side and pain radiating into her left leg and that her leg dragged.  She testified that she had exhausted almost all of her leave for medical issues.  The leg dragging is consistent with the finding of a limp at the May 2010 and May 2011 VA examinations.  The generalized complaints of numbness on her entire left side are not supported by objective findings.  As a result, the Board finds that the testimony is largely cumulative of the VA examination results for this period.  

The Board finds that the Veteran's left lower extremity radiculopathy was productive of no more than "slight" incomplete paralysis for this period.  The disability was manifested by a slight limp and impaired reflexes at 2010 and 2011 VA examinations, although these findings were not reproduced in 2012.  Additionally, motor strength was preserved at 5/5 throughout the period.  Objective sensory examinations were intact.  Considering that, at worst, the sensory function was objectively intact, motor strength was intact, and that the gait was considered to be no more than slight, the Board finds that the level of impairment during this period was most analogous to "slight" incomplete paralysis.  

As to the right lower extremity, the Board concludes that the criteria for assignment of a separate compensable rating for objective neurological abnormalities have not been met.  The evidence does not establish objective findings of motor impairment, sensory disturbance, and organic changes of the right lower extremity.  The Veteran had some subjective complaints of pain, numbness, and tingling, but no objective neurological abnormality affecting sensory function was found on direct examination.  The Veteran's reflex loss, intermittently present, has not been associated with any functional impairment by the Veteran, other lay witnesses, or in the medical evidence.  This is in contrast to the left lower extremity, which resulted in a slight limp on some examinations.  As a result, the Board finds that, whatever neurological abnormalities that were present in the right lower extremity in this period, they were not analogous to at least "slight" impairment under DC 8520.  

The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent for the left lower extremity or a separate compensable rating for the right lower extremity have not been met for any portion of this period.  Accordingly, additional staged ratings are inapplicable.  

3. On and after September 19, 2013

The Board notes that the rating for the left lower extremity nerve root irritation was reduced by the RO in a May 2014 rating decision, effective April 17, 2014.  The Veteran was notified of this reduction in a May 20, 2014 letter.  The Veteran did not disagree with the reduction within one year of notice.  The record reflects that the only timely communication was from the Veteran's representative, a May 2015 Informal Hearing Presentation.  The representative did not discuss the reduction.  Moreover, no additional evidence has been associated with the claims file since the May 2014 rating decision.  The propriety of a rating reduction is a separate issue from a claim for an increased evaluation.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (holding that the Board "incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100 percent to 10 percent was proper"); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (stating "[t]his is a rating reduction case, not a rating increase case").  As a result, the Board concludes that the Veteran has not initiated a timely appeal of the reduction issue and the Board has jurisdiction only over the increased rating for the neurological abnormalities for this period.  

The Veteran filed an increased rating for sciatica in a statement received by VA on September 19, 2013.  In the statement, she reported that she had a possible stroke, which doctors had told her was caused by sciatica.  As noted above, service connection for a stroke was denied by the RO.  No appeal was taken.  She filed another increased rating claim in November 2013.  The Board notes that the Veteran underwent surgery in September 2013.  Although surgical notes are of record, they do not contain assessments of neurological functioning in the Veteran's extremities.  The Veteran has not submitted any lay evidence for this period.

The evidence consists of an April 2014 QTC examination report.  The report indicates that, at the time, the Veteran's left lower extremity was not affected by radiculopathy.  The examination results do note the presence of diminished reflexes in the left lower extremity, but these diminished reflexes were not accompanied by any functional impairment in the extremity.  Both motor function and sensation examination results were normal.  As discussed, there were no organic changes to the lower extremities.  Instead, the Veteran was favoring her right leg and using a cane for pain on that side.  The examiner diagnosed nerve root irritation.  As a result, the Board finds that, whatever neurological abnormality affected the left lower extremity, it was not manifest to a level of at least "slight" incomplete paralysis.  A rating in excess of 10 percent from September 19, 2013, to April 16, 2014, and a compensable rating on and after April 17, 2014, for the left lower extremity is not warranted.  

The April 2014 QTC report indicates that the Veteran had normal muscle strength testing on the right, diminished reflexes, a normal sensory exam except for decreased sensation in the foot and toes, and severe pain.  The examiner indicated that the right side radiculopathy was "severe" in degree.  The Veteran reported using regularly a cane to walk and occasional use of a wheelchair.  

The Board finds that the Veteran's nerve root irritation affecting the right lower extremity is most analogous to "moderate" incomplete paralysis.  The RO awarded a 20 percent for the right lower extremity nerve root irritation, finding that the Veteran's degree of disability was sensory in nature, which warranted a maximum of "moderate" severity according to the headnotes of the Diseases of the Peripheral Nerves ratings provisions.  See 38 C.F.R. § 4.124a.  The Board notes that reflexes are not sensory in nature and reflect a different form of neurological functioning.  Under 38 C.F.R. § 4.123, neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain may be rated at a maximum equivalent to "severe" incomplete paralysis.  Even when considering 38 C.F.R. § 4.123, the Board finds that the Veteran's right lower extremity nerve root irritation is equivalent to "moderate" incomplete paralysis given that the Veteran does not have muscle atrophy or any other form of motor function loss in the right lower extremity, radiating pain is a part of her rating for lumbar spine DDD and DJD, and that the loss of reflexes have been present for years without resulting in functional impairment.  The disability is primarily manifested by sensory disturbance with the other manifestations either compensated under other ratings or not resulting in functional impairment.  A 20 percent rating is the maximum rating for wholly sensory impairment.  The Board concludes that a rating in excess of 20 percent is not warranted.  

The Board has considered the possibility of staged ratings.  The Board, however, notes that the evidence for this period consists entirely of the April 2014 examination report.  As a result, there is no portion of this period of time where the neurological disorders could be found to be more severe.  The Board concludes that additional staged ratings are inapplicable.  

C. Additional Considerations

Higher ratings may be assigned for disabilities than provided in the ratings schedule.  See 38 C.F.R. §§ 3.321(b), 4.16 (2015).  For the reasons that follow, the Board must address the period prior to September 19, 2013, separately from the period on and after that date.  

1. Prior to September 19, 2013  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The Board finds that the Veteran does not have marked interference with her employment or frequent hospitalizations period to September 19, 2013.  As mentioned, the Veteran's 2010 testimony was that she was using almost all of her leave each year while working due to leaving work early due to pain and doctor's appointments.  To the extent that she missed work, she was not forced to take time off without paid leave, such that the impairment was excessive in light of her employment conditions.  Moreover, the Veteran is in receipt of a 50 percent for migraine headaches for this period, which expressly compensates for severe economic inadaptability.  Additionally, although the Veteran participated in physical therapy, she was not hospitalized during the period.  The Board finds the Veteran's disability picture does not exhibit other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating due to individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when a claimant: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran filed for a TDIU in June 2007, but based her allegations entirely on the effect of her service-connected migraine headaches.  Lay statements submitted in 2007 in support of that filing do not address any impairment caused by the DJD and DDD of the thoracolumbar spine or its associated neurological abnormalities.  Instead, they refer only to migraine headaches.  The disabling effects of migraines are not within the scope of the present appeal.  

2. On and After September 19, 2013

For the period beginning September 19, 2013, the Veteran has been in receipt of a combined schedular 100 percent rating.  She also received special monthly compensation based on housebound status from October 24 to November 30, 2013, due to the temporary total rating for her spine disability and the assigned ratings for other disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  The Board notes that extraschedular consideration is moot in these circumstances.  See also Johnson v. McDonald, 762 F.3d 1302, 1366 (Fed. Cir. 2014) (noting that extraschedular consideration performs a gap-filling function when a veteran's combined disabilities are less than 100 percent and total unemployability is not established by the disability picture).  The only possible remaining benefit for this period is some form of special monthly compensation if the lumbar spine disability alone would create unemployability.  See Bradley v. Peake, 22 Vet. App. 280, 292-93 (2008).  

As of September 19, 2013, the Veteran has been in receipt of a schedular 100 percent rating.  The Veteran has not submitted any evidence tending to show that the lumbar spine disability is productive of unemployability.  She has not alleged this either, confining TDIU allegations to a migraine headache disability not presently within the Board's jurisdiction.  She has submitted evidence of adverse impact on her work with frequent time loss, but she did not lose the job, nor has she reported accommodations for her disability.  This evidence does not tend to show that she is unable obtain or maintain substantially gainful employment due to the spinal disorder presently before the Board.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating appeal.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 20 percent for DJD and DDD of the thoracolumbar spine prior to September 19, 2013, in excess of 60 percent from September 19 to October 23, 2013, and in excess of 60 percent from December 1, 2013, is denied.

Entitlement to a separate compensable rating for left lower extremity radiculopathy prior to May 11, 2010, a rating in excess of 10 percent from May 11, 2010, to April 16, 2014, and a compensable rating on and after April 17, 2014, is denied.  

Entitlement to a separate compensable rating for right lower extremity radiculopathy prior to September 19, 2013, and a rating in excess of 20 percent on and after September 19, 2013, is denied.



______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


